Appellate Case: 22-5001     Document: 010110748556       Date Filed: 10/04/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 4, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  EDWIN HARDEE TURLINGTON, II,

        Plaintiff - Appellant,

  v.                                                           No. 22-5001
                                                  (D.C. No. 4:21-CV-00142-CVE-CDL)
  WINSTON H. CONNOR, II;                                       (N.D. Okla.)
  STOCKWELL & CONNOR, PLLC;
  DELAWARE COUNTY, OKLAHOMA;
  DELAWARE COUNTY SHERIFF’S
  OFFICE; HARLAN MAX MOORE,
  Sheriff; MELVIN GAYLE WELLS;
  EDDIE JAMES WYANT; WYANT LAW
  FIRM, PLLC; KENNETH EARL
  WRIGHT, III; OFFICE OF THE
  DISTRICT ATTORNEY FOR THE 13TH
  DISTRICT; NICHOLAS LELECAS;
  GROVE OKLAHOMA POLICE
  DEPARTMENT; SGT. JERRY
  BOHANNON; JEFF STOUT; MICHAEL
  STEVEN REED; CITY OF GROVE OK.
  FIRE DEPT.; REUBEN HERNANDEZ;
  OKLAHOMA HIGHWAY PATROL,
  Troop L; BILL HOBBS; HAYLEY LNU,
  Grove Verizon Store Employee; GROVE
  VERIZON AUTHORIZED RETAILER;
  VERIZON COMMUNICATIONS, INC.,

        Defendants - Appellees.
                       _________________________________

                                 ORDER AND JUDGMENT*

       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
Appellate Case: 22-5001    Document: 010110748556        Date Filed: 10/04/2022        Page: 2



                          _________________________________

 Before HOLMES, Chief Judge, KELLY and HARTZ, Circuit Judges.
                    _________________________________

       Edwin Hardee Turlington, II, pro se, appeals the district court’s order granting

 defendants’ motions to dismiss. Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm.

                                  I. BACKGROUND

       The district court summarized the relevant facts in its thorough and

 well-reasoned opinion and order dated December 21, 2021. On April 14, 2014,

 Mr. Turlington caught three men burning what appeared to be “components used in a

 makeshift meth lab” on his family’s property, and he “attempted to make a citizen’s

 arrest.” R. at 601 (internal quotation marks omitted). “One of the men, Darrell

 Philpott . . . , repeatedly [cursed at Mr. Turlington], challenged him to fight and

 grabbed a glass bottle from the ground.” Id. (internal quotation marks omitted).

 “During this confrontation . . . , [Mr. Turlington] shot [Mr.] Philpott in the leg, which

 [he] allege[d] was in self-defense.” Id.

       Mr. Turlington left the scene and began driving to Jay, Oklahoma. As soon as

 he “had phone reception, he called 911 to get an ambulance for [Mr.] Philpott and

 notify the sheriff he was coming into town to make a statement.” Id. (brackets and

 internal quotation marks omitted). But before he could get to the sheriff’s office,



 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
                                             2
Appellate Case: 22-5001     Document: 010110748556       Date Filed: 10/04/2022     Page: 3



 Mr. Turlington “was pulled over by Jay police officer, defendant Bill Hobbs, who

 [allegedly] stuck a gun in [his] face, put [his] face to the pavement and put him in

 handcuffs.” Id. at 602 (internal quotation marks omitted). After he was taken to the

 station, Mr. Turlington spoke to Detective Frank Miller, who in turn “called

 defendants Captain Melvin Gayle Wells and Sheriff Harlan Max Moore.” Id. After

 speaking with Captain Wells and Sheriff Moore, Detective Miller “arrested

 [Mr. Turlington] on suspicion of assault with a deadly weapon.” Id.

         The following day, April 15, 2014, Mr. Turlington appeared before a judge;

 defendant Kenneth Eugene Wright appeared on behalf of the state. The judge told

 Mr. Turlington that bond would be set as soon as she received a probable cause

 affidavit. The next day, defendant Winston H. Connor, II, entered his appearance as

 defense counsel. Mr. Turlington was released the following day on an appearance

 bond.

         On July 3, 2014, the district attorney, defendant Eddie Wyant, filed a

 one-count information charging Mr. Turlington with assault and battery with a

 dangerous weapon. That same day, Captain Wells filed a probable cause affidavit

 with the judge, “who found that probable cause existed at the time of . . . arrest.” Id.

         Defendant Nicholas Lelecas represented the state at the preliminary hearing in

 December 2015. Mr. Philpott, the victim, testified about “the events of April 14,

 2014—the date [Mr. Turlington] shot him in the leg—and was subject to cross

 examination by [Mr. Connor].” Id. at 603. According to Mr. Turlington, “Lelecas

 entered known falsehoods into the record repeatedly, and . . . Connor failed to

                                             3
Appellate Case: 22-5001    Document: 010110748556       Date Filed: 10/04/2022      Page: 4



 [adequately] impeach [Mr.] Philpott.” Id. (brackets and internal quotation marks

 omitted).

       In February 2018, Connor filed a motion to withdraw as counsel, which the

 court granted. In July 2019, the court granted the motion filed by “Wright and

 Lelecas . . . to dismiss the charge against [Mr. Turlington] without prejudice [on the

 grounds that] [Mr.] Philpott failed to maintain meaningful contact/communication

 with the District Attorney’s Office.” Id. (internal quotation marks omitted).

 According to the allegations in Mr. Turlington’s complaint, “Wright and Lelecas lied

 by omission [in] the motion to dismiss, because they did not state that [Mr.] Philpott

 was avoiding contact because he was once again a criminal fugitive.” Id. (brackets

 and internal quotation marks omitted).

       As explained by the district court,

              [m]uch of the remainder of [Mr. Turlington’s] complaint focuses on
       1) allegations of police abuse and prosecutorial discretion, naming . . .
       Wright and Moore [as defendants]; 2) a dispute between [Mr. Turlington]
       and a contractor, which [he] brought to Grove Police Sergeant, defendant
       Jerry Bohannon, who refused to get further involved; 3) disputes over
       Facebook posts and messages involving [Mr. Turlington], defendant Jeff
       Stout, a retired Grove City fire inspector, defendant Reuben Hernandez, an
       Oklahoma Highway Patrol trooper, and Grove Fire Chief, defendant
       Michael Steven Reed; and 4) a dispute with a . . . Verizon Wireless store
       [located in Grove, Oklahoma], and the store’s employee, Hayley LNU.
 Id. at 603-04 (internal quotation marks omitted).

       According to Mr. Turlington, “these disputes arise from local law enforcement

 and the district attorney refusing to prosecute people who commit crimes against

 [him], and locals (including public officials) now believing they can openly threaten


                                             4
Appellate Case: 22-5001      Document: 010110748556      Date Filed: 10/04/2022       Page: 5



 [him] in public forums without being held accountable.” Id. at 604 (brackets and

 internal quotation marks omitted). He further alleged that “because the public is

 aware of Delaware County falsely arresting [him in April 2014], and that retired

 public officials can openly threaten [him], some citizens believe that calling the

 police on [him] for any trivial matter is acceptable.” Id. (internal quotation marks

 omitted).

                      II. DISTRICT COURT PROCEEDINGS

       Mr. Turlington’s complaint, which names nineteen defendants, alleges claims

 for violation of (1) his civil rights, 42 U.S.C. § 1983; (2) the Racketeer Influenced

 and Corrupt Organizations Act (RICO), 18 U.S.C. § 1964; and (3) the Americans

 with Disabilities Act (ADA), 42 U.S.C. § 12132.

       The district court granted defendants’ motions to dismiss. First, the court

 found that it lacked subject-matter jurisdiction over the § 1983 and RICO claims

 against the Office of the District Attorney and the Oklahoma Highway Patrol under

 the doctrine of sovereign immunity and dismissed those claims under Federal Rule of

 Civil Procedure 12(b)(1).

       Next, the district court dismissed the § 1983 claims against the remaining

 defendants under Rule 12(b)(6) for failure to state a claim. First, as to defendants

 Connor, Stockwell & Connor, PLLC, Wyant Law Firm, PLLC, Stout, Hernandez,

 LNU, Grove Verizon, and Verizon Communications, Inc., the court found that they

 were not acting under color of state law. Second, the court dismissed the claims

 against defendants Wyant, Wright, and Lelecas on the grounds of prosecutorial

                                            5
Appellate Case: 22-5001     Document: 010110748556         Date Filed: 10/04/2022     Page: 6



 immunity. Third, the court found that defendants Captain Wells, Sheriff Moore, and

 Hobbs, were entitled to qualified immunity. Fourth, the court dismissed the claims

 against defendants Delaware County, Oklahoma, Delaware County Sheriff’s Office,

 Grove Oklahoma Police Department, and City of Grove Fire Department because

 Mr. Turlington did not plead the existence of a custom or policy that resulted in the

 alleged constitutional violations. Last, the court found that Mr. Turlington failed to

 plead sufficient facts to “establish[] that [Sergeant] Bohannon or [Chief] Reed’s

 conduct caused a constitutional deprivation.” Id. at 617-18.

        As to the RICO claims against all defendants other than the Office of the

 District Attorney and the Oklahoma Highway Patrol, who had sovereign immunity,

 the district court found those claims should be dismissed on the grounds that the

 complaint “does not state what other defendants were part of the enterprise alleged in

 the complaint” or any “plausible facts . . . as to any of the predicate acts . . . required

 to establish the pattern-of-racketeering-activity elements of a RICO claim.” Id.

 at 618-19 (internal quotation marks omitted).

        The district court dismissed the ADA claims against all defendants for failure

 to state a claim, noting that “[t]he only facts in the complaint that could relate to an

 ADA claim are [Mr. Turlington’s] listed disabilities.” Id. at 619. However, he “does

 not state what type of ADA claim he is asserting, against whom, or how any of the

 defendants discriminated against [him] based on his disability.” Id.

        Mr. Turlington appeals.



                                              6
Appellate Case: 22-5001     Document: 010110748556         Date Filed: 10/04/2022      Page: 7



                             III. STANDARD OF REVIEW

        We review a dismissal for failure to state a claim de novo. Thomas v. Kaven,

 765 F.3d 1183, 1190 (10th Cir. 2014). We likewise review facial challenges to the

 court’s subject-matter jurisdiction de novo. Laufer v. Looper, 22 F.4th 871, 875

 (10th Cir. 2022).

        “Although a pro se litigant’s pleadings are to be construed liberally and held to

 a less stringent standard than formal pleadings drafted by lawyers, this court has

 repeatedly insisted that pro se parties follow the same rules of procedure that govern

 other litigants.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

 (10th Cir. 2005) (brackets, citation, and internal quotation marks omitted).

        Thus, although we make some allowances for the pro se plaintiff’s failure
        to cite proper legal authority, his confusion of various legal theories, his
        poor syntax and sentence construction, or his unfamiliarity with pleading
        requirements, the court cannot take on the responsibility of serving as the
        litigant’s attorney in constructing arguments and searching the record.
 Id. (brackets, citation, and internal quotation marks omitted).

                                    IV. DISCUSSION

        Federal Rule of Appellate Procedure 28(a)(8)(A) requires the argument section

 of an appellant’s brief to contain the “appellant’s contentions and the reasons for

 them, with citations to the authorities and parts of the record on which the appellant

 relies.”

        Under Rule 28, which applies equally to pro se litigants, a brief must
        contain more than a generalized assertion of error, with citations to
        supporting authority. When a pro se litigant fails to comply with that rule,
        we cannot fill the void by crafting arguments and performing the necessary
        legal research.

                                              7
Appellate Case: 22-5001    Document: 010110748556        Date Filed: 10/04/2022        Page: 8



 Garrett, 425 F.3d at 841 (ellipsis, brackets, citation, and internal quotation marks

 omitted). “Consistent with this requirement, we routinely have declined to consider

 arguments that are not raised, or are inadequately presented, in an appellant’s

 opening brief.” Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007). See also

 Garrett, 425 F.3d at 841 (“Issues will be deemed waived if they are not adequately

 briefed.” (brackets and internal quotation marks omitted)).

       Mr. Turlington fails to adequately challenge the district court’s opinion and

 order. In his opening brief, he raises two issues—“[b]ias of the trial judge” and

 whether “[t]he lower court usurped the function of a jury.” Aplt. Opening Br. at 2.

 As support, he argues that he has a right to a jury trial under the Seventh Amendment

 but “the lower court judge appears to have her own predilections.” Id. at 6. What

 follows are a string of conclusory statements, personal attacks on the district court

 judge, block quotes taken out of context from various sources, and a scattering of

 inapplicable case citations and/or misstatements of the law. For example,

 Mr. Turlington (1) attacks the opinion and order as “boilerplate,” id. at 8, 9, 11;

 (2) accuses Congress of failing to clarify “what standard should be used to decide

 whether a case should be dismissed for failure to state a claim upon which relief can

 be granted,” id. at 8 (internal quotation marks omitted); (3) admits that he “only

 raised the ADA because he was fairly certain the lower court would give him the

 ‘bum’s rush,’” id. at 10-11; (4) argues that Eleventh Amendment immunity “does not

 apply to lesser governmental units” such as the Office of the District Attorney and

 the Oklahoma Highway Patrol, when the law provides otherwise, id. at 10; (5) decries

                                             8
Appellate Case: 22-5001     Document: 010110748556        Date Filed: 10/04/2022      Page: 9



 prosecutorial immunity because “[n]o man in this country is so high that he is above

 the law,” id. at 11 (internal quotation marks omitted); (6) suggests that “[q]ualified

 immunity may be on its way out, as well it should be. That doctrine led to the

 George Floyd riots,” id. at 12; and (7) argues that he could not plead plausible claims

 for relief without “discovery,” id. at 8, 11, 12, 13.

        These arguments are irrelevant, unsupported, and unpersuasive. In short, they

 are insufficient to invoke appellate review. See Nixon v. City & Cnty. of Denver,

 784 F.3d 1364, 1366 (10th Cir. 2015) (“The first task of an appellant is to explain to

 us why the district court’s decision was wrong. Recitation of a tale of apparent

 injustice may assist in that task, but it cannot substitute for legal argument.”).

                                   V. CONCLUSION

        The judgment is affirmed. We grant Mr. Turlington’s motion to file his reply

 brief out of time.


                                              Entered for the Court


                                              Jerome A. Holmes
                                              Chief Judge




                                              9